         Case 2:20-cv-05232-NIQA Document 5 Filed 11/02/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       CHRISTOPHER GARDIER                      :      CIVIL ACTION
                                                :
                 v.                             :
                                                :
       TRANS UNION, LLC, et al.                 :      CASE NO. 2:20-cv-05232-NIQA


                                            ORDER

       AND NOW, this          Day of                       , 2020, it is hereby

       ORDERED that the application of      Peter R. Wickard       , Esquire, to practice in this

Court pursuant to Local Rule of Civil Procedure 83.5.2(b) is

     p GRANTED.

     p DENIED.




                                                                                        J.
                  Case 2:20-cv-05232-NIQA Document 5 Filed 11/02/20 Page 2 of 4


                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                            Civil Action No# 2:20-cv-05232-NIQA

     APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT TO
                            LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

1. APPLICANT’S STATEMENT

           I,   Peter R. Wickard       the undersigned, am an attorney who is not currently admitted to either the bar of this court or the
bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this court pursuant to Local Rule of Civil Procedure
83.5.2(b), and have submitted payment via credit card , for the $40.00 admission fee.

A.        I state that I am currently admitted to practice in the following state jurisdictions:

Indiana                                  05/05/2020                               36095-49
 (State where admitted)                   (Admission date)                         (Attorney Identification Number)


 (State where admitted)                   (Admission date)                             (Attorney Identification Number)


 (State where admitted)                   (Admission date)                             (Attorney Identification Number)


B.        I state that I am currently admitted to practice in the following federal jurisdictions:

Indiana (Northern)                       05/05/2020
 (Court where admitted)                   (Admission date)                             (Attorney Identification Number)

Indiana (Southern)                       05/05/2020
 (Court where admitted)                   (Admission date)                             (Attorney Identification Number)


 (Court where admitted)                   (Admission date)                             (Attorney Identification Number)

C.        I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney of this
          court uprightly and according to law, and that I will support and defend the Constitution of the United States.

          I am entering my appearance for                     Trans Union, LLC



                                                              (Applicant’s Signature)

                                                              November 1, 2020
                                                              (Date)

                   NAME OF APPLICANT’S FIRM, ADDRESS, TELEPHONE NUMBER AND EMAIL ADDRESS:

           Schuckit & Associates, P.C., 4545 Northwestern Drive, Zionsville, IN 46077

           (317) 363-2400

           pwickard@schuckitlaw.com

          I declare under penalty of perjury that the foregoing is true and correct.



          Executed on November 1, 2020
                                (Date)                                     (Applicant’s Signature)
               Case 2:20-cv-05232-NIQA Document 5 Filed 11/02/20 Page 3 of 4


II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

         The undersigned member of the bar of the United States District Court for the Eastern District of
Pennsylvania hereby moves for the admission of Peter R. Wickard              to practice in said court pursuant to
Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe) that the
applicant is a member in good standing of the above-referenced state and federal courts and that the applicant’s
private and personal character is good. I certify that this application form was on this date, served on all interested
counsel via the Court’s electronic filing system.


Casey B. Green                                             11/21/2006                    91005
Sponsor’s Name               Sponsor’s Signature           Admission date                Attorney
                                                                                         Identification No.



SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

 Sidkoff, Pincus & Green, 1101 Market Street, Suite 2700, Philadelphia, PA 19107

 (215) 574-0600




I declare under penalty of perjury that the foregoing is true and correct.



Executed on November 2, 2020
                   (Date)                                           (Sponsor’s Signature)
          Case 2:20-cv-05232-NIQA Document 5 Filed 11/02/20 Page 4 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       CHRISTOPHER GARDIER                        :       CIVIL ACTION
                                                  :
                  v.                              :
                                                  :
       TRANS UNION, LLC, et al.                   :       CASE NO. 2:20-cv-05232-NIQA


                                  CERTIFICATE OF SERVICE

I declare under penalty of perjury that a copy of the application of       Peter R. Wickard

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the

relevant proposed Order which, if granted, would permit such practice in this court was sent by

ECF Notification to:

Gary Schafkopf, Esq. (gschafkopf@gmail.com)

Matthew B. Weisberg, Esq. (mweisberg@weisberglawoffices.com)




                                                                       /s/ Casey B. Green
                                                                       Signature of Attorney

                                                                       Casey B. Green
                                                                       Name of Attorney

                                                                       Trans Union, LLC
                                                                       Name of Moving Party
                                                                       November 2, 2020
                                                                       Date
